NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50257

                Plaintiff-Appellee,             D.C. No. 3:15-cr-02892-BEN

 v.
                                                MEMORANDUM*
IVAN EDUARDO HERNANDEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Ivan Eduardo Hernandez appeals from the district court’s judgment and

challenges the 71-month sentence imposed following his guilty-plea convictions

for importation of methamphetamine and heroin, in violation of 21 U.S.C. §§ 952,

960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Hernandez contends that the district court’s minor role analysis was flawed

because the court refused to compare him to unknown participants in the drug

trafficking organization. Assuming without deciding that the court was required to

compare Hernandez to unidentified co-participants, we find no reversible error.

The record reflects that, even if the court had considered a broader network of

participants, it would not have concluded that Hernandez was “substantially less

culpable” than the average participant in light of Hernandez’s repeated crossings

and the amount of drugs and money involved. See U.S.S.G. § 3B1.2 cmt. n.3(A),

(C).

       The government correctly concedes that the written judgment erroneously

imposes a 72-month sentence, rather than the 71-month sentence that the district

court orally pronounced. Therefore, we vacate the judgment and remand so the

district court can make the written judgment consistent with the unambiguous oral

pronouncement of the sentence. See United States v. Hernandez, 795 F.3d 1159,

1169 (9th Cir. 2015).

       AFFIRMED; REMANDED to correct the judgment.




                                         2                                   16-50257